United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2864
                                   ___________

Leticia Sanders, on behalf of D.S.H., *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Arkansas.
                                      *
Michael J. Astrue, Commissioner,      *      [UNPUBLISHED]
Social Security Administration,       *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: February 2, 2012
                                Filed: February 7, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Leticia Sanders, on behalf of her minor daughter D.S.H., appeals the district
court’s1 order affirming the denial of supplemental security income benefits. Upon
de novo review, see Moore ex rel. Moore v. Barnhart, 413 F.3d 718, 721 (8th Cir.
2005), we agree with the district court’s reasons for rejecting the arguments Sanders
raised below, and we decline to consider the new contentions she raises on appeal,



      1
       The Honorable Billy Roy Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
see Flynn v. Chater, 107 F.3d 617, 620 (8th Cir. 1997). Accordingly, the judgment
of the district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




                                       -2-